Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on January 20, 2021 in response to the Office Action of October 19, 2020 is acknowledged and has been entered. 
The objection to claim 1 is now withdrawn in view of the claim amendment. 
The rejections to claims 1-11 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment or claim cancellation.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Robert Woolston (Reg. No. 37,263) on February 19, 2021. Approval was obtained on February 23, 2021. 

Amendments to the claims:
Claims 1-4 are amended to correct minor typographical error and to further define the configuration relationship between the flexible engagement layer and  
Claims 12-14, 17 and 21 are amended to correct minor typographical errors.

Claim 1, line 13 to the end is amended to the following: 
a flexible engagement layer having a first side opposite a second side, the first side of the flexible engagement layer coupled to the housing and positioned to hold the bottom surface of the housing facing toward the skin of the patient, and the second side configured to engage the skin of the patient; and
a ramp coupled to the flexible engagement layer on the second side, 
wherein the ramp extends away from the top surface, the bottom surface and the flexible engagement layer toward the patient, the ramp having at least one wall sloped at an angle relative to the bottom surface, the ramp supporting the one or more piezoelectric transmit and receive elements adjacent to the at least one wall, and the one or more piezoelectric transmit elements positioned to transmit in a direction away from the top surface and the bottom surface and toward the vessel in the patient.

Claim 2.	The ultrasound patch of claim 1, wherein the angle is about 30 degrees

Claim 3. The ultrasound patch of claim 1, wherein the at least one wall comprises a first wall and , and wherein the angle is a first angle, and the first wall is sloped at the first angle, and the second wall is sloped at a second angle relative to the bottom surface.

Claim 4. The ultrasound patch of claim 1, wherein the one or more piezoelectric transmit elements are supported [[held ]]at a first angular orientation relative to a plane of the bottom surface of the housing, and the one or more receive elements are held at a second angular orientation relative to the plane of the bottom surface of the housing, wherein the first and the second angular orientations are different. 

Claim 12, lines 3-14 is amended to the following
a flexible phased array transducer including a number of transmit elements and a number of receive elements, 
wherein the transmit elements and the receive elements comprise a number of piezoelectric pillars that are joined with a flexible adhesive, 

piezoelectric pillars, and 
wherein the first and second common electrodes include connectors located at either end of the flexible phased array transducer and are configured to supply signals to the transmit elements or receive signals from the receive elements; 

Claim 13. The ultrasound patch of claim 12, wherein the flexible phased array transducer is encapsulated in the patient pad with an air gap behind the transmit elements and the receive elements.  

Claim 14. The ultrasound patch of claim 12, wherein the transmit electronics are configured to drive adjacent ones of the transmit elements with signals at 0, 270, 90 and 180 degrees out of phase with respect to a reference signal such that the ultrasound beam is transmitted at [[an ]]the angle with respect to the plane of the patient contacting surface of the patient pad.

Claim 17. The ultrasound patch of claim 12, wherein the transmit electronics are in a housing and the housing includes openings through the housing that are configured to receive a strap to secure the housing and the patient pad to a subject.

Claim 21. The ultrasound patch of claim 12, wherein the flexible phased array transducer is symmetrically positioned between ends of the patient pad along a long dimension of the patient pad.

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations recited in claim 1 in regard to the features of a ramp that (1) is coupled to a flexible engagement layer on the opposite side of where the housing coupled to the flexible engagement layer, (2) extends away from the top surface and the bottom surface of the housing and the flexible engagement layer toward the patient, (3) has at least one wall sloped at an angle relative to the bottom surface, and (4) supports the transducer elements adjacent to the at least one wall, combination with the other claimed elements, is not taught by any of the cited references or pertinent arts, individually or combined. 
The limitation recited in claim in regard to the features of a flexible circuit board that has a first side, a second side and an opening; the first side interconnects with the patient contacting surface; the first side has electrical connections that interconnects with the connectors of the flexible phased array transducer; and the generated 
Dependent claims 2-5, 7-11 and 13-21 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below:
Ayati et al., US 2010/0022886 A1
Owen et al., US 2019/0059848 A1. Owen teaches an ultrasound patch that comprises a ramp for supporting the transducer elements. The ramp, however does not extend toward to the patient. The ramp and the housing are not on the opposite side with respect to the flexible layer. In addition, Owen does not teach the allowed features of claim 12.
Chang et al., US 2016/0351783 A1. Chang was previously cited for reading on the limitations of claim 1 for the substrate or the matrix that supports the transducer element to comprise a ramp. However, though the ramp of Chang has at least one wall sloped relative to a surface of the housing, Chang does not teach a flexible engagement layer that engages the skin of the patient. Change further does not teach that the ramp is coupled to the flexible layer at an opposite side of where the housing is coupled to. Further, Chang is directed to an intravascular ultrasound device rather than an ultrasound patch that is used external of the body for being placed on the skin. There would not be sufficient motivation to rely on Chang to cure the deficiency of Ayati as the configuration and utility concept of the two are not considered within the same scope. Chang also does not teach the allowed features of claim 12.
Eibl et al., WO 2017/096487 A1. Eibl was previously cited for reading on the limitations of claim 12 for a circuit board including electrical connections to the connectors of the transducer, and for the circuit board including an opening through which ultrasound signals generated by the transmit elements can pass. However, Eibl does not teach that the circuit board is a flexible circuit board, the transducer is a flexible phased array transducer, and the flexible circuit board has 
Elsherbini et al., US 2018/0020982 A1. Elsherbini was previously cited for reading on the limitation of claim 12 for the circuit board to be a flexible circuit board. Yet Elsherbini does not teach that the flexible circuit board that has a first side, a second side and an opening. Without the teaching of the above structural features, Elsherbini further does not teach that the first side of the flexible circuit board interconnects with the patient contacting surface; the first side has electrical connections that interconnects with the connectors of the flexible phased array transducer; and the generated ultrasound signal can pass from the first side through the opening toward as second side. In addition, Elsherbini does not teach the allowed features of claim 1.

The above references have been cited in the Notice of Reference Cited PTO-892 dated October, 29, 2019 and October 19, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793